DISMISS and Opinion Filed August 4, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00393-CV

                        IN RE SHERRY BEARD, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-04466

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Before the Court is relator’s May 28, 2021 petition for writ of mandamus in

which she challenges the trial court’s order compelling discovery. In her petition,

relator argues that the trial court abused its discretion because all discovery must be

automatically stayed while the parties’ motions to dismiss pursuant to the Texas

Citizens Participation Act are pending.

      In its June 21, 2021 letter, which we construe as a motion to dismiss, real party

in interest advises us that this original proceeding has been rendered moot by the

trial court’s denial of the TCPA motions. We grant the motion and dismiss the
original proceeding as moot. We also lift the May 28, 2021 stay order issued by this

Court.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE



210393F.P05




                                        –2–